DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant's arguments filed 2/22/2021 have been fully considered.  Applicant's amendment necessitated the new ground(s) of rejection and interpretation presented in this Office action.  The Examiner maintains the drawing objections.  The Examiner respectfully disagrees with the Applicant’s remarks directed to the drawings.  
In regards to remarks directed to the drawing objections, the MPEP states in §608.02 VI. Definitions:
Unacceptable drawing: The Office no longer considers drawings as formal or informal; drawings are either acceptable or unacceptable. Drawings that do not comply with all of the form requirements of 37 CFR 1.84, e.g., because they are not on the proper size sheets, or the quality of the lines is poor, may be acceptable for the purposes of publication and examination if the drawings are readable and reproducible for publication purposes. An objection will generally only be made to a drawing that does not comply with the form requirements of 37 CFR 1.84  if the Office is unable to reproduce the drawing or the contents of the drawing are unacceptable to the examiner. 

Here, in the drawings filed 8/24/2020 and 2/16/2019, the line quality is blurred between the different components and not of sufficient quality for reproduction or readability.  The lines are of varying unclear thicknesses and there seems to be lines overlapping unclearly in Fig. 1C-2B.  
Applicant’s remarks are more limiting than the claim limitations.  With respect to the rejection, Ref. [712] discloses portion 16 that extends orthogonally (Fig. 2 dashed) and meets the limitation.  The Examiner notes that “for retaining a smart phone” is intended use.  Additionally, smart phones come in various shapes and sizes and is interpreted as a broad limitation.  With regards to placement in a pocket, the Examiner notes that a pocket guard, Ref. 712] may be placed facing either direction, inwards or outwards.  The clipping portion is not limited to facing only in one direction; the structure of the prior art meets the claims as recited.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Examiner is interpreting that the portion 16 meets the limitation of extending orthogonally as shown in Fig. 2 dashed.  Ref. [712] is a pocket guard that safeguards the contents of the pocket; additionally, “The primary object of the invention resides in a guard or protective device for attachment to the pocket of a garment . . . .” (lines 3-4).  Applicant’s claimed invention is directed to a retainer device for securing an article in a pocket.  The structure of [Ref. [712] as interpreted by the Examiner meets the claims as recited. 
Further interpretation is set forth below in the action.
Drawings
The drawings are objected to because the informal drawings are not of sufficient quality for reproduction.  The details of the components are not clearly identifiable or are have shading that will not be adequately reproducible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 8, 9, 11-13, 15, 17, 19, 21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Tannenbaum (U.S. 1,692,712) [712].
Regarding Claim 1, Reference [712] discloses a.    a pocket post (22) operable to be inserted into a pocket of a garment;
b.    a clip (21) having a proximal end mechanically connected to a proximal end of said pocket post wherein said clip is substantially parallel to said pocket post and spaced apart by a pre-determined distance,
c.    at least one clamping element (23, 20) narrowing a distance between said pocket post and said clip for pinching and holding said pocket between said pocket post and said clip; and
d.    a rigid bar structure (11, 14, 15, 16) connected to a proximal portion of said pocket post for retaining a smart phone, said rigid retainer bar having i. a first portion protruding about orthogonally from said pocket post such that the retainer structure faces toward the interior of the pocket when said at least one clamping element is engaged with a surface of said pocket, said first portion of said rigid retainer bar being straight and having a length that is greater than a width of a smart phone, ii.  a second portion having curved distal end for engaging a back or front side of said smart phone.
The Examiner notes that “for retaining a smart phone and protruding about orthogonally from said pocket post, such that the retainer structure faces toward the interior of the pocket when” is not positively recited and considered as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  The Examiner notes that the Examiner is interpreting Ref. to meet the claimed limitations by inserting 21 on the lip of the pocket with the element 12 facing inwards to meet the claim limitations structurally.  Further, the claims as currently recited are stated as an effectuated result and functional language.  
Regarding Claim 2, Reference [712] discloses wherein said pocket post comprises a first end having a leading edge, and a second end mechanically connected to said retaining bar.
Regarding Claim 4, Reference [712] discloses wherein said hook structure has an extension and a curved distal end.
Regarding Claim 7, Reference [712] discloses wherein said at least one clamping element (21 shape, 20) protruding from said clip toward said pocket post, such that said at least one clamping element pinches the fabric of said pocket facing against said pocket post, preventing movement of said retaining device relative to said pocket.
Regarding Claim 8, Reference [712] discloses wherein said retainer device further comprises a second clamping element (second instance of 20) protruding from said clip toward said pocket post, such that said second clamping element pinches said pocket facing against said pocket post, preventing movement of said retaining device relative to said pocket.
Claim 9, Reference [712] as interpreted in the rejection set forth above discloses a clip and at least one clamping element for providing clamping pressure against a surface of said pocket and securing said device in said pocket, and rigid retainer structure having (1) a first portion that is straight,  rigid protruding extension that extends orthogonally from said retaining device and for engaging an upper edge of said mobile computing device in order to prevent said mobile computing device from falling out of said pocket and (2) a second portion having a hook that prevents said mobile computing device from dislodging from said first portion of said retainer structure.
The Examiner notes that a mobile computing device is not positively recited and considered as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 11, Reference [712] discloses a pocket post having a distal end for inserting into said pocket, wherein said rigid retaining structure protrudes orthogonally from said pocket post.
Regarding Claim 12, Reference [712] discloses wherein said at least one clamping element protrudes from said clip toward said pocket post, such that said at least one clamping element pinches the fabric of said material of said pocket against said pocket post, preventing movement of said retaining device relative to said pocket.
Regarding Claim 13, Reference [712] discloses a second clamping element operable to pinch said surface of said pocket against said pocket post, further preventing movement of said retaining device relative to said pocket.
Regarding Claim 15, Reference [712] as interpreted in the rejection set forth above discloses a.    providing a retaining device having
i.    a pocket post having a distal end for inserting into said pocket,
ii.    at least one clamping element for providing clamping pressure against a surface of said pocket and securing said device in said pocket, and
iii.    a rigid retainer structure for engaging and retaining an edge of a smart phone in order to prevent said article from falling out of said pocket, wherein said rigid retainer structure protrudes about orthogonally from said pocket post, and said rigid retainer has a first length protruding orthogonally from said pocket post that is greater than a width of a smart phone and a second length that comprises a shallow hook structure at its distal end for engaging a back or front side of said smart phone;
b.    inserting said pocket post into said pocket and positioning it such that said at least one clamping element applies pressure on said surface of said pocket, such that the retaining device is secured to said pocket and said first length of said rigid retainer faces into the pocket and said second length curves downward into the pocket: and
c.    engaging said first length of said retainer structure with said smart phone including placing said first length of said retainer structure over an upper edge of the smart phone, said smart phone being located within said pocket, wherein said smart phone is positioned adjacent to said shallow hook structure such that said shallow hook prevents said smart phone from dislodging from said first length of said retainer structure.
The Examiner notes that a smart phone is not positively recited and considered as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 17, Reference [712] discloses wherein the step of engaging said retainer structure with said article comprises engaging the face or back of the smart phone with the shallow hook structure.
Claim 19, Reference [712] discloses wherein said hook structure has a curved distal end.
Regarding Claim 21, Reference [712] discloses a clip and said at least one clamping element protrudes from said clip toward said pocket post, such that said at least one clamping element pinches the fabric of said exterior surface of said pocket against said pocket post, preventing movement of said retaining device relative to said pocket.
Regarding Claim 23, Reference [712] discloses wherein said curved distal end is rigid.
Regarding Claim 24, Reference [712] discloses wherein said hook is rigid and a curved distal end.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 17 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Tannenbaum (U.S. 1,692,712) [712] in view of O’Connor et al. (U.S. 10,470,508 B2) [508].
Regarding Claim 15, Reference [712] discloses the claimed invention, but does not explicitly disclose a smart phone.
Nevertheless, Reference [508] teaches a mobile device.

Regarding Claim 17, Reference [712] discloses wherein the step of engaging said retainer structure with said article comprises engaging the face or back of the smart phone with the shallow hook structure.
Claim 26 is rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Tannenbaum (U.S. 1,692,712) [712] in view of Miles (U.S. 6,477,744 B1) [744].
Regarding Claim 26, Reference [712] discloses the claimed invention, but does not explicitly disclose a second clamping element pinching surface of the pocket against the pocket post.
Nevertheless, Reference [744] teaches a second clamping element (38).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the clip and surface of the jaw of Reference [712] with the teaching of the engaging surface as taught by Reference [508] in order to increase the coefficient of friction to better grasp the pocket.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON W SAN/Primary Examiner, Art Unit 3677